Citation Nr: 1826961	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 8, 2013 for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Robert B. Goss, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).

The Board notes that ongoing VA treatment records were received following the most recent adjudication by the agency of original jurisdiction (AOJ).  Since the appeal was certified to the Board in February 2018, the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Board also acknowledges that the issues of whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for gout, entitlement to a compensable rating for bilateral hearing loss, entitlement to a compensable rating for a traumatic brain injury and service connection for alcohol abuse, dental abscesses, a sinus disability, sleep apnea, a tooth disability and a stomach disability have been perfected, but not yet certified to the Board.  

However, the Board's review of the claims file reveals that the AOJ is still clearly taking action on these issues and they have not been certified for appeal.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


The issue of entitlement to service connection for lung cancer has been raised by the record in a February 2018 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to entitlement to an effective date earlier than May 8, 2013 for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his PTSD has been productive of total occupational and social impairment for the entire appeal period.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.  
Under the general rating formula for mental disorders, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

The Board notes that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  The Board observes that the DSM-IV provides GAF scores, but the DSM-5 does not.  In this case, the Veteran filed his claim on May 8, 2013, such that the prior DSM-IV criteria and GAF scores are applicable.  

The Veteran underwent a VA examination in May 2014.  The examiner indicated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had a daughter whom he did not know at all.  He was married to his second wife for 10 years.  He described having no friends with whom he spends time.  He also reported that he had not had any social or civic leadership positions since he left the military.  He indicated that after the military he tried to work but could not get along with people.  The Veteran first noticed symptoms of psychological distress in 1980 when he was being sexually and physically abused.  He would avoid sleep, have nightmares and was drinking heavily to help with sleep.  He had a substantial startle response, did not tolerate people walking behind him and was hypervigilant for his safety.  He began to feel vulnerable and uncomfortable in public and withdrew to his home.  He was feeling depressed and anxious and had anger problems.  He was verbally abusive to his wife and sometimes threw things or punched holes in walls.  Currently he had trouble sleeping as he only slept 3 to 4 hours a night and had nightmares most nights.  He self-medicated with drinking and still had a substantial startle response to other men approaching.  He could not tolerate people walking up behind him and remained hypervigilant to his safety.  He stayed home most of the time and avoided public events.  He double-checked his doors and windows throughout the night and felt depressed and anxious.  He still had problems with irritability as he was verbally cruel to his wife and had road rage.  On examination, speech was normal and mood and effect were appropriate.  Thought content was normal.  He was alert and oriented in all 4 spheres.  Memory was intact and concentration was good.  He denied any suicidal or homicidal ideation at the time.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and impaired impulse control.  

A February 2015 mental health VA treatment note reported that the Veteran had slightly loud speech.  He was circumstantial, interruptible and redirectable with a depressed mood.  He had a labile affect ranging from irritable to brightening to tearful when discussing his military sexual trauma.  

The Veteran underwent a VA examination in November 2016.  The examiner noted that the Veteran had PTSD with possible alcohol use disorder.  All of the Veteran's symptoms were attributable to his PTSD as he had no symptoms from his traumatic brain injury.  The examiner indicated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran was divorced from his first wife and did not have contact with his daughter who came from this marriage.  He was still married to his second wife but the Veteran indicated that the marriage was "bad" as "she hates my guts" and they argued quite a bit.  The Veteran formerly was a car salesman and indicated that he last worked 5 years ago.  He denied suicide attempts or hospitalizations for his mental health.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran was cooperative but gave short answers.  He was disheveled/unshaven with poor eye contact and looked down at the floor when he mumbled answers.  His speech was normal rate with low volume and his mood was mildly depressed.  His affect was severely blunted.  He had fair judgment and insight and denied homicidal or suicidal ideation.  The examiner noted that the Veteran abruptly cut off the interview as he said he was not going to answer any more questions about his PTSD because he did not wish to be reminded of his military sexual trauma issues from Germany.  He was not forthcoming with his information and appeared very depressed.  The examiner noted that the Veteran was disheveled and looked down at the floor.  After he was asked by the examiner if he could bring his wife into the office to provide collateral information, the Veteran refused, started crying and then left the office.

In a March 2018 correspondence, a VA physician noted that the Veteran had indicated that he had not been able to hold or get significant sustainable employment as a result of his PTSD since 2012.  Notably, in 2015 the Veteran was admitted to the hospital for his alcohol abuse which had been exacerbated by his PTSD.  The physician noted that in 2016 there was an attempt to have him evaluated for his PTSD, but the Veteran was too emotionally distraught to complete the evaluation.  The physician indicated that this could be evidence that his disability rating could be too low but he would need to be further evaluated by a mental health professional.  The physician also noted that the Veteran had terminal lung cancer.  The physician opined that the Veteran currently would not be able to get or hold significant gainful employment.

Following careful review of all the evidence of record, the Board finds that the severity of the Veteran's PTSD disability more nearly approximates total occupational and social impairment, as contemplated by a 100 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130. 

The Veteran's PTSD is manifested by symptoms including depressed mood; anxiety; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); suspiciousness and trust issues; anger; hypervigilance; increased startle response; chronic sleep impairment; nightmares; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.   

Notably, the Veteran had not worked, or attempted to work, since 2012 and a March 2018 VA physician indicated that the Veteran was unemployable based on PTSD.  The Board also notes that a March 2018 rating decision granted entitlement to a total rating based on individual unemployability (TDIU) based upon this March 2018 opinion of the VA physician.

Although the Veteran has reported some social contact and has remained married to his second wife, the Board finds that overall, he has significant social impairment.  In this regard, the Veteran has described significant social avoidance and isolation, has demonstrated irritability or outburst of anger, and has admitted that his marriage with his second wife is "bad" has he mistreats her and verbally abuses her.  The Veteran also reported that he did not have any friends.  Additionally, the record indicates that the Veteran rarely left the house as he did not like to be around others. 

Notably, on the November 2016 VA examination the Veteran was disheveled and unshaven indicating maintenance of minimal personal hygiene while the Veteran's nightmares and sleep disturbances have caused him to have difficulty sleeping for long periods of time.

The Board notes that the May 2014 and November 2016 VA examiners specifically described the Veteran's symptoms as occupational and social impairment with reduced reliability and productivity, which fits squarely for the criteria for a 50 percent evaluation under the General Rating Formula.  

Despite the fact that this description actually correspond squarely with a lesser disability rating, the Board will still assign a 100 percent disability rating as the Board finds that the Veteran has total occupational and social impairment based on the frequency, severity, and duration of his symptoms.  The Board additionally notes that on his most recent VA examination in November 2016, the Veteran abruptly ended the examination as he was too emotionally distraught to complete the evaluation.

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C. § 5107 (b) is appropriate in this case.  The level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.   38 U.S.C. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411. 

In summary, the Board believes that an initial 100 percent disability evaluation contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).  Accordingly, his myriad of symptoms more nearly reflects the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.  In the July 2014 decision, the RO, in part, granted service connection for PTSD at an initial 70 percent disability evaluation, effective May 8, 2013.  In July 2014, the Veteran filed a notice of disagreement (NOD) as to the July 2014 rating decision regarding the effective date for the grant of service connection for PTSD.  As a result, while the Veteran expressed disagreement with the July 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to an effective date earlier than May 8, 2013 for the grant of service connection for PTSD remains pending in appellate status and require further action.  See 38 U.S.C. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an effective date earlier than May 8, 2013 for the grant of service connection for PTSD, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


